Per Curiam.
By the petition herein it is alleged that the respondent, in September 1934, while acting as attorney in the matter of the sale of a grocery store, received the sum of $798.97 to be used for the sole purpose of paying claims of creditors. Instead of using the money for that purpose, he converted at least $376.45 thereof to his own use, temporarily disappearing from the city of New York, leaving no information as to his whereabouts. He failed to pay or account for any part of the money converted until November, 1934, after he had been notified that a complaint had been made against him by the committee on grievances, and after he had been summoned to the office of the district attorney to explain his misconduct.
*177The respondent in his answer denied the conversion, and as a defense and by way of mitigation, alleged that in September, 1934, he became ill and suffered a lapse of memory, subsequently finding himself in Chicago among strangers without knowledge of his whereabouts and without funds. That through a charitable organization he procured transportation to New York when he learned of the charges pending against him, whereupon he at once accounted and arranged for the payment of the amount due.
The matter was referred to an official referee for hearing. He has reported that the respondent from the age of a year and one-half has suffered from a severe illness; and upon all the evidence the referee was of opinion that there was no intention on respondent’s part to convert the money to his own use.
The facts are conceded that the respondent disappeared, that his wife did not know where he was, or why he went, and that she inquired for him at many hospitals. It is further conceded that respondent was sent back to New York by a Chicago welfare society, whom he told of his lapse of memory.
In view of the condition of respondent’s health and the other mitigating circumstances set forth in the record, the court has decided to be lenient, and to suspend the respondent from practice for six months, at the expiration of which time he may apply for reinstatement, upon proof of his compliance with the conditions incorporated in the order.
Present — Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.
Respondent suspended for six months.